Case 2:18-cv-03822-DDP-AFM Document 114 Filed 05/15/20 Page 1 of 3 Page ID #:1008



   1
   2                                                               JS-6
   3
   4
   5
   6
   7
   8
                         UNITED STATES DISTRICT COURT
   9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
     KERRY MARSHALL, JR., p/k/a KERRY Case No. 2:18-cv-03822-DDP-AFMx
  12 2SMOOTH and K2S
  13                       Plaintiff, [PROPOSED] JUDGMENT
            v.
  14                                  Complaint Filed: May 8, 2018
     DURRELL BABBS, p/k/a TANK;
  15 JEREMY HAIRSTON; JOHNNIE
     NEWT; RICKEY OFFORD p/k/a SLIKK
  16 p/k/a SLIKK MUZIK; ATLANTIC
     RECORDING CORPORATION; and
  17 DOES 1 through 100, inclusive,
  18                        Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          1
                                 [PROPOSED] JUDGMENT
Case 2:18-cv-03822-DDP-AFM Document 114 Filed 05/15/20 Page 2 of 3 Page ID #:1009



   1         JUDGMENT IS HEREBY ENTERED in favor of plaintiff Kerry Marshall Jr.,
   2 p/k/a Kerry 2Smooth and K2S (“Plaintiff” or “Marshall”), and against defendant
   3 Jeremy Hairston (“Hairston”) and defendant Rickey Offord p/k/a Slikk or Slikk
   4 Muzik (“Offord”) (collectively, “Defendants”), jointly and severally.
   5         The Judgment is entered jointly and severally, based upon the finding that
   6 Defendants caused one indivisible injury with respect to their production and
   7 promotion of the song “Only One” (the “Infringing Song”), in the sum of
   8 $67,755.25, consisting of: (a) Plaintiff’s actual damages totaling $20,000.00; (b)
   9 Defendant Hairston’s ill-gained profits, including his share of publishing and writer
  10 revenues totaling $10,636.00; (c) Defendant Offord’s ill-gained profits, including his
  11 share of publishing and writer revenues totaling $14,453.00; (d) interest attributable
  12 to Defendants Hairston and Offord totaling $7,359.88; and, (e) Plaintiff’s costs
  13 incurred in this litigation totaling $15,306.37. In addition, Plaintiff is entitled to
  14 post-judgment interest at the statutory rate of 10% per annum going forward from the
  15 date this Judgment is entered.
  16         The Judgment shall also permanently enjoin Defendants, pursuant to 17 U.S.C.
  17 section 502, and their officers, agents, employees, attorneys, successors, licensees,
  18 partners, and assigns, and all those acting directly or indirectly in concert or
  19 participation with any of them. The Court hereby ORDERS:
  20         (1) Defendants are permanently enjoined from further infringing directly or
  21            contributorily infringing by any means and/or inducing copyright
  22            infringement by any means, the exclusive rights of Plaintiff and his
  23            affiliates under the Copyright Act, including, but not limited to, any of
  24            Plaintiff’s rights in any of the copyrighted works listed in Exhibits B and C
  25            to Plaintiff’s First Amended Complaint. (Dckt. 51-2 and 51-3.)
  26         (2) Defendants are to transfer any and all authorship and ownership rights and
  27            credits they may have in the Infringing Song to Plaintiff; and,
  28
                                               2
                                      [PROPOSED] JUDGMENT
Case 2:18-cv-03822-DDP-AFM Document 114 Filed 05/15/20 Page 3 of 3 Page ID #:1010



   1        (3) Defendants are to ensure any and all future royalty payments that are
   2           attributable to Defendants from the Infringing Song be paid to Plaintiff
   3           under 17 U.S.C. § 504(b).
   4
   5
   6 Dated: 0D\  
   7                                               Honorable Dean D. Pregerson
                                                   United States District Court
   8
                                                   Central District of California
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             3
                                    [PROPOSED] JUDGMENT
